1

2

3

4

5

6                                   UNITED STATES DISTRICT COURT
7                                          DISTRICT OF NEVADA
8

9     JERRY BROWN,                                          Case No. 3:19-cv-00258-LRH-WGC
10         Petitioner,
                v.                                          SCHEDULING ORDER
11

12    RENEE BAKER, et al.,
13         Respondents.
14

15            In this habeas corpus action, on May 16, 2019, the Court appointed counsel for the
16   petitioner, Nevada prisoner Jerry Brown. See Order entered May 16, 2019 (ECF No. 3). Brown
17   paid the filing fee for the case on May 24, 2019 (ECF No. 10). Counsel -- the Federal Public
18   Defender for the District of Nevada -- appeared for Brown on June 14, 2019 (ECF No. 11). The
19   respondents have also appeared (ECF No. 9).
20            Therefore, the Court will set a schedule for further proceedings in this action, as follows:
21            Amended Petition. If necessary, Petitioner shall file an amended petition for writ of
22   habeas corpus within 90 days from the date this order. The amended petition must specifically
23   state whether each ground for relief has been exhausted in state court; for each claim that has
24   been exhausted in state court, the amended petition must state how, when, and where that
25   occurred. If Petitioner determines that an amended petition need not be filed, then, within 90
26   days from the date of this order, Petitioner shall file a notice to that effect.
27   ///
28   ///
                                                        1
1             Response to Petition. Respondents will have 60 days following service of the amended

2    petition to file an answer or other response to the amended petition. If Petitioner does not file an

3    amended petition, Respondents will have 60 days following the due date for the amended

4    petition to file an answer or other response to the original petition.

5             Reply. Petitioner will have 45 days following service of an answer to file a reply.

6    Respondents will thereafter have 30 days following service of a reply to file a response to the

7    reply.

8             Briefing of Motion to Dismiss. If Respondents file a motion to dismiss, Petitioner will

9    have 60 days following service of the motion to file a response to the motion. Respondents will

10   thereafter have 30 days following service of the response to file a reply.

11            Discovery. If Petitioner wishes to move for leave to conduct discovery, Petitioner must

12   file such motion concurrently with, but separate from, the response to Respondents’ motion to

13   dismiss or the reply to Respondents’ answer. Any motion for leave to conduct discovery filed by

14   Petitioner before that time may be considered premature, and may be denied, without prejudice,

15   on that basis. Respondents must file a response to any such motion concurrently with, but

16   separate from, their reply in support of their motion to dismiss or their response to Petitioner’s

17   reply. Thereafter, Petitioner will have 20 days to file a reply in support of the motion for leave to

18   conduct discovery.

19            Evidentiary Hearing. If Petitioner wishes to request an evidentiary hearing, Petitioner

20   must file a motion for an evidentiary hearing concurrently with, but separate from, the response

21   to Respondents’ motion to dismiss or the reply to Respondents’ answer. Any motion for an

22   evidentiary hearing filed by Petitioner before that time may be considered premature, and may be

23   denied, without prejudice, on that basis. The motion for an evidentiary hearing must specifically

24   address why an evidentiary hearing is required and must meet the requirements of 28 U.S.C.

25   § 2254(e). The motion must state whether an evidentiary hearing was held in state court, and, if

26   so, state where the transcript is located in the record. If Petitioner files a motion for an

27   evidentiary hearing, Respondents must file a response to that motion concurrently with, but

28   separate from, their reply in support of their motion to dismiss or their response to Petitioner’s
                                                        2
1    reply. Thereafter, Petitioner will have 20 days to file a reply in support of the motion for an

2    evidentiary hearing.

3           IT IS SO ORDERED.

4
            DATED this 14th day of June, 2019.
5

6
                                                   LARRY R. HICKS,
7                                                  UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                       3
